Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 02/22/2022 has been entered. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 6, 8, and 10 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir.1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.   The written description requirement of 35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Ariad, 598 F.3d at 1349; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46 (Fed.Cir. 2005); Regents of the University of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (Emphasis added, "[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568).
Regarding claims 1 and 8, the Specification does not provide an adequate written description of the invention because the Specification does not teach how the claimed invention achieves the result of “automatically build an enterprise-level software development project” and “generating a multi-tier hierarchy”.  
The Specification, at [0030], discusses providing information retrieved; this information coming from “business goals, technical requirements, and other rules…”.  However, nothing is disclosed that explains how these disparate concepts are drawn from, how they are combined and utilized, and what the formula or algorithm is that would be used to build an enterprise-level software development project using this information. 
Similar reasoning applies to “generating a multi-tier hierarchy”.  The Specification, beginning at [0034], discusses using the multi-tier hierarchy, but no adequate written description is provided that would show how this hierarchy is generated or made into a tool to be used for linking of project tiers.  The Specification, at [0037], as well as Figure 3, are more of a general disclosure repeating that information is retrieved (user intent data and IT info) and then a project is built and managed.  Therefore, the Specification merely discloses the function to be achieved (project built and managed), without providing an adequate written description that is sufficient to convey possession of the claimed invention to one of ordinary skill in the art.  

Dependent claims 3 – 6 and 10 – 13 are rejected as they to depend to independent claims 1 and 8 and inherit the rejection attributed to these claims as detailed above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11, and 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 11, and 13, recite the limitation "project manager". There is insufficient antecedent basis for this limitation in the claims. Claims 4 and 6 depend to claim 1 and claims 11 and 13 depend to claim 8. However, both claim 1 and claim 8 reference “project management engine”, not a “project manager”. These two terms could be interpreted to mean vastly different concepts. Keeping consistent nomenclature would assist in a better understanding of the inventive concept.  Nevertheless, Examiner has interpreted a “project manager” in these claims to be equivalent to the claimed “project management engine” as defined in the Specification and Fig. 2 in order to advance prosecution.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 6, 8, and 10 – 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of managing projects for an organization. They aptly describe the activities occurring in many IT departments when developing projects. These can be classified as sales activities or behaviors, which are commercial interactions. Therefore, they recite certain methods of organizing human activity, which is a grouping of abstract ideas.

Claim 8, which is illustrative of claim 1, defines the abstract idea by the elements of:
A method for enterprise-level software project management, the method comprising: retrieving user intent data and IT environment data from a system inventory database configured for enterprise-level software development; 
building, an enterprise-level software development project from the retrieved user intent data and IT environment data, wherein building the software development project includes generating a multi-tier hierarchy that provides hierarchal linking (a) between and among a plurality of project tiers of the software development project, and (b) across technologies and departments of the enterprise IT system, wherein each of the plurality of project tiers defines the software development project in terms of that tier, with the project tiers including: business goal level, portfolio level, program level, project level, work breakdown structure level, activity level, and resource level, and, Page 4 of 9Serial No. 16/746,442 Attorney Docket No. 110481.PB675US wherein the user intent data is related to business goals, technical requirements and other rules governing the software development project, and the IT environment data includes resource availability across the enterprise IT environment; and,
generating an interactive dashboard with an end-to-end graphical representation of the software development project, including links via which a user may visually navigate between each of the project tiers, so as to manage, via the interactive dashboard, the software development project based on the multi-tier hierarchy.

These claims describe actions typically performed by an individual who leads an IT software development group for an organization. These are descriptive of sales activities or behaviors; therefore, they recite certain methods of organizing human activity, and are an abstract idea.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a system inventory database coupled to one or more enterprise IT systems;
automatically, via a project builder; and,
one or more processors executing software.
These additional elements simply instruct one to practice the abstract idea of sales activities or behaviors utilizing a system inventory database coupled to one or more enterprise IT systems, and one or more processors executing software and perform this method automatically, via a project builder (i.e., a computer environment) to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  These components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner and defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion via similar reasoning.  

Dependent claims 3 – 6 and 10 – 13 contain further embellishments to the same abstract idea found in claims 1 and 8.  Recitations to project tiers and hierarchies, and control metrics and reports are core aspects of all organizational projects and their necessary maintenance and management. They describe the typical activities of the software development leader.  Additional elements of project builder and project manager, is generally linking the use of the abstract idea to a particular technological environment and does not indicate integration into a practical application under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).

Therefore, for the reasons cited above, claims 1, 3 – 6, 8, and 10 – 13 are directed to an abstract idea without significantly more.


Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not fully persuasive.

Applicant’s first remarks address the prior Objections to the Specification and Drawings.  The Examiner respectfully disagrees with Applicant that these prior objections are now rendered moot, as Applicant’s amendments have not addressed the deficiencies previously noted.  However, the Examiner does concur that for the sole purpose of advancing prosecution, and upon further studying of the present disclosure, that these objections may be withdrawn.  Therefore, the prior Objections to the Specification and Drawings, is withdrawn.  

Applicant next responds to claim interpretation under 35 U.S.C. § 112(f).  Upon further understanding of the present disclosure, Examiner agrees with Applicant that the prior claim limitations do not entail the interpretation previously noted.  Therefore, the prior claim interpretations for limitations contained in claims 1, 3, 4, and 6, is withdrawn.  

	Not addressed by Applicant is a prior rejection under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) for claims 1 – 7, 10, and 13.  Since these deficiencies remain, including within the amended claims, the Examiner maintains these rejections and has included an explanation within this Office Action, above.  Note also, that a prior rejection for claims 4, 6, and 13 under 35 U.S.C. § 112(b) has not been addressed and the Examiner maintains that this rejection is proper and has included the same rejection, including claim 11, within this Office Action.  

Applicant next discusses the prior rejection of claims 1 – 14 under 35 U.S.C. § 103.  Applicant’s cancellation of claims 2, 7, 9, and 14, has rendered those rejections moot, therefore, the prior rejection of claims 2, 7, 9, and 14 is withdrawn.  

Applicant’s argument with respect to the cited prior art of record (Jahagirdar and Nagar) is persuasive.  Applicant would like to rely on a combination of elements in amended claims 1 and 8, that is not disclosed in the prior art. Examiner finds these arguments persuasive and agrees that the cited prior art of record does not disclose the claimed combination of “generating a multi-tier hierarchy that provides hierarchal linking (a) between and among a plurality of project tiers of the software development project, and (b) across technologies and departments of the enterprise IT system, wherein each of the plurality of project tiers defines the software development project in terms of that tier, with the project tiers including: business goal level, portfolio level, program level, project level, work breakdown structure level, activity level, and resource level, and, wherein the user intent data is related to business goals, technical requirements and other rules governing the software development project, and the IT environment data includes resource availability across the enterprise IT environment.”  Therefore, the prior rejections of claims 1, 3 – 6, 8, and 10 – 13 are withdrawn.  

Applicant’s final remarks discuss the prior rejection of claims 1 – 14 under 35 U.S.C. § 101, and merely requests that this rejection be withdrawn.  Applicant’s statement that amendments to the claims render the rejections moot is not persuasive.  Examiner respectfully disagrees with Applicant and based on the reasoning that follows, concludes that claims 1, 3 – 6, 8, and 10 – 13 are directed to an abstract idea without integration into a practical application and without reciting significantly more.
The amended claims were analyzed under the guidance of the 2019 PEG, all Prongs and all Steps, and per this analysis, the Examiner maintains that the amended claims are rejected under 35 U.S.C. 101 as detailed above.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Balasubramanian (US20170131974) discloses generation of an application from template.  Clarke (US20060053043) discusses an enterprise project management system and method.  Figlin (US20160140501) details collaborative project execution in the cloud.  Howard (US20160188299) discloses a method for automatic extraction of software design from requirements.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687